UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1548



DAVID WILLIAM HARRIS,

                                              Plaintiff - Appellant,

          versus


DRUG ENFORCEMENT ADMINISTRATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(CA-00-3716-JFM)


Submitted:   February 22, 2002            Decided:   April 16, 2002


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David William Harris, Appellant Pro Se.   Richard Charles Kay,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      David W. Harris appeals the district court’s order dismissing

his     civil     action       seeking   return    of     currency      that   was

administratively forfeited to the United States.              We have reviewed

the record and the district court’s opinion and find no reversible

error.    Accordingly, we affirm on the reasoning of the district

court.    See Harris v. Drug Enforcement Admin., No. CA-00-3716-JFM

(D. Md. Mar. 29, 2001).          We dispense with oral argument because the

facts    and    legal    contentions     are   adequately   presented     in   the

materials       before   the    court    and   argument   would   not    aid   the

decisional process.




                                                                         AFFIRMED




                                          2